Citation Nr: 9919456	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for residuals of a skull 
fracture.

2. Entitlement to a compensable evaluation for bilateral 
hearing loss.

3. Entitlement to an effective date for an award of service 
connection for post-traumatic stress disorder (PTSD), 
prior to January 30, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1961.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in February 1992, the RO denied the veteran's 
claim for service connection for bilateral hearing loss.  
When the issue of entitlement to service connection for 
hearing loss was before the Board in October 1996, it was 
remanded for additional development of the evidence.  Based 
on the receipt of additional evidence, including the report 
of a Department of Veterans Affairs (VA) examination 
conducted in June 1997, a review of the claims folder by a VA 
physician in August 1997, and the veteran's testimony at a 
hearing at the RO in December 1997, the RO, by rating 
decision dated in January 1998, granted service connection 
for bilateral hearing loss, and assigned a noncompensable 
evaluation, effective October 1991.  

In a rating decision dated in May 1998, the RO granted 
service connection for PTSD, and assigned a 30 percent 
evaluation effective January 30, 1997.  In addition, the RO 
denied the veteran's claim for service connection for 
residuals of a skull fracture.  The veteran has disagreed 
with the effective date of the award of service connection 
for PTSD, and with the denial of service connection for 
residuals of a skull fracture.  By rating action dated in 
September 1998, the RO denied an increased rating for hearing 
loss.  

The Board notes that in a statement of the case issued in 
January 1999, the RO listed the three issues set forth on the 
cover page.  In addition, in the "Decision" section of the 
statement of the case, the RO also noted that the grant of 
service connection for tinnitus from May 9, 1998 was correct.  
This matter, although raised by the veteran, was not listed 
in the statement of the case as being one of the issues 
considered, nor was it discussed in the "Reasons and Bases" 
portion of the statement of the case.  Accordingly, the Board 
refers this matter to the RO for appropriate action.

Finally, the Board points out that in a statement dated in 
March 1999, the veteran raised the issues of entitlement to 
service connection for loss of motor control and increased 
ratings for tinnitus and PTSD.  Since these matters were not 
developed or certified for appeal, they are referred to the 
RO for appropriate action.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

A review of the claims folder shows that the veteran signed 
powers of attorney in August and September 1998 designating 
The American Legion as his representative.  However, in 
October 1998, he designated Kenneth Carpenter, Esq., to be 
his representative.  This was sent to the RO in January 1999.  
Although it was apparently received by the RO prior to the 
issuance of the statement of the case, that document, as well 
as all other correspondence, continued to be sent to the 
veteran's former representative.  It is also noted that The 
American Legion continued to submit arguments on the 
veteran's behalf following his appointment of Mr. Carpenter 
as the veteran's representative.  Clearly, the veteran's 
current representative has not had an opportunity to present 
any argument on the veteran's behalf.  

The Board also points out that new regulations governing the 
evaluation of hearing loss became effective on June 10, 1999.  
The RO has not considered the claim under these criteria.  In 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the Court 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should send Kenneth Carpenter, 
Esq., the veteran's representative a 
copy of the statement of the case and 
all other correspondence forwarded to 
the veteran since Mr. Carpenter was 
appointed as the representative.  He 
should be provided an opportunity to 
submit additional argument on the 
veteran's behalf.

2. The RO should consider whether the 
revised regulations are applicable to 
the veteran's claim for an increased 
rating for bilateral hearing loss.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



